The opinion of the Court was delivered by
CoiiGOCK, J.
It is not for the defendant in this action to dispute the want of consideration. Between assignee and assignor such a question might be made; but, as to the defendant, it is immaterial whether a full consideration was paid, or whether the bond had been given by the assignor to the assignee. The Act of 1198,1 (1 Brev. Dig., 96, 2 Faust, 215,) authorizes the assignee of a bond to bring an action in his own name, style himself assignee, which is the. mode' in which the plaintiff in this action has proceeded. The action, therefore, is well brought.
As to the second ground, I do not conceive it to be necessary that the assignment should be under seal. - By the common law, an assignment may be by parol; Croke Eliza., 436; 3 Rep. 63;2 (a bond is a proper subject of donatio causa mortis, Wells v. Tucker, 3 Binney, 366;) and this has been the invariable mode of transferring bonds in this State.
The motion, therefore, is discharged.
Grimke, Nott, Cheves and Gantt, JJ., concurred.

 5 Stat. 330.


 6 Rich. 223.